DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 7, 10, 22, 26 and 33 have been amended. Claims 2-6, 8, 9, 34 and 36 have been canceled. Claim 41-46 are newly added. Claims 1, 7, 10, 22, 25-30, 33 and 41-46 are pending. Claims 22, 25-30, 33, 34 and 36 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Newly added claims 44-46 depend from the method of 22 and are also withdrawn.  
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 10 have been amended to limit “surfactant” to “fatty acid surfactant.” The passage cited for this limitation is paragraph [0067]. This passage states: “In some embodiments, the surfactant is a fatty acid, e.g., palmitoleic acid or glycerol monolaureate.” These two examples are an unsubstituted fatty acid and a substituted (esterified) fatty acid. However, in the remarks addressing the previous Office action, Applicant states that a rhamnolipid is not a fatty acid, with no further explanation. The structures in Leighton clearly depict rhamnolipids as substituted fatty acids. This calls into question what scope “fatty acid” is meant to define. Applicant’s definition expressly includes the substituted fatty acid, glycerol monolaureate, but somehow not the rhamnolipids that are also substituted fatty acids. 
The claims are determined to be rendered vague and indefinite, so that one of ordinary skill would not be apprised of the metes and bounds of the invention.  

Claim Rejections - 35 USC § 102
Claims 1, 10, 42 and 43 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Leighton (US 2011/0257115).
Leighton discloses the administration of rhamnolipids in combination with an aminoglycoside, such as gentimicin, for the treatment of rhinitis or sinusitis. See abstract and paragraph [0032]. The rhamnolipids may be obtained from P. aeruginosa. See paragraph [0040]. The preferred ones are the mono- and di-rhamnolipids depicted in paragraph [0041]. Regarding . 
Applicant’s arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues that rhamnolipids are not fatty acids, so they are not encompassed by the present claims. This is not found to be persuasive. As noted above, the scope of what is meant by “fatty acid” is found to be indefinite. The passage supporting this amendment allows for a modified fatty acid, and Applicant does not explain how “rhamnolipid” would be excluded from the scope. The rejection is maintained until such time that the scope of “surfactant” clearly precludes a rhamnolipid. 

Claims 1, 7, 10 and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira et al (Pharm. Biol., 2014).
Oliveira discloses a composition comprising various fatty acids, including palmitoleic acid, in combination with an aminoglycoside antibiotic, such as gentamicin. See Tables 2 and 4 and “Drug susceptibility testing” at page 742. The fatty acid mixture (FOSP) demonstrated synergistic effects with gentamicin. See paragraph bridging the columns at page 742. As above the mixture, per se, or the individually contained components disclosed are consistent with Applicant’s definition of a kit. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  












Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623